Citation Nr: 0303642	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-03 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a lung disorder as a 
result of exposure to herbicides.

2.	Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

3.	Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left leg, with arthritic changes, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


REMAND

The veteran had honorable active service from October 1961 to 
September 1984.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran was unable to attend a previously-scheduled 
hearing before a Member of the Board in Washington, DC, due 
to his health condition.  In February 2003, the Board granted 
a motion to reschedule the veteran for a hearing before a 
Member of the Board at the RO in Montgomery, Alabama.  Since 
Travel Board hearings are scheduled by the RO, a remand is 
necessary for that purpose.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for 
a hearing before a Member of the Board 
at the RO in accordance with applicable 
procedures.  As appropriate, the 
veteran should be informed of the time 
and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



